PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/441,771
Filing Date: 24 Feb 2017
Appellant(s): Frank Levy, Kimberly Levy



__________________
Howard N. Flaxman
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 04/28/2022.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Arguments
I. Claims 7 and 10, “the prior art fails to at least disclose a disposable single use cartridge accommodating medical grade gas as claimed”.
	In response to the Appellant’s argument regarding the claim language of, “a disposable single-use (cartridge)” and how Kelman fails to teach such a cartridge. The claimed language of “a disposable single-use” just appears to be intended use of the cartridge, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Which in this case, Kelman discloses, “a container (cartridge) 11 for pressurized gas, more particularly a mobile container for pressurized oxygen. The container 11 may, for example, be a cylindrical metal container (cartridge) a few inches long and between 1/2 to one inch in diameter which may be attached to the gown of a surgeon without impairing his ability to move.”(col.1,ll.57-62). With this in mind, Kelmans container (cartridge) 11, as shown in figure 1, is a small mobile cartridge a few inches long that is to be used during an extremely delicate surgical operation for maintaining a sterile environment and preventing risks to the patient which is capable of being used once and then thrown away. Furthermore, very small gas holding containers as disclosed by Kelman were notoriously well-known in the art as being single-use and disposable based on their small size (for evidence see Phillips US 5,590,696). 
	In response to the Appellant’s argument regarding the claim language of, “sterile medical grade gas”. Throughout the Appellant’s original Specification, when taken as a whole, the “sterile medical grade gas” is defined as compressed medical grade gas including, but not limited to, carbon dioxide, oxygen and nitrous oxide, such that the gas is maintained in a sterile and extremely pure condition for use in various types of medical procedures; and “the type of gas and type of medical applications involved are not limitations of this invention” (p.4, paragraph 3). Kelman discloses pressurized oxygen in a container for a surgeon in a medical breathing apparatus to be used during an extremely delicate surgical operation. During operations a sterile environment was notoriously well known to prevent risks of exposure to the patient. Kelman inherently teaches a medical gas (oxygen), as defined by the Appellant, being used in a medical setting (an operation by a surgeon). Appellant has further argued that medical grade gases were regulated by the FDA, which in this case, would inherently be followed at a hospital by a surgeon during an operation on a patient in a sterile environment.  
Furthermore, it should be noted that nowhere in the original Specification is there any mention of regulations by the FDA or any specific definition that requires the medical grade to be different from the definition given above. In addition, the original Specification states that, “the type of gas involved are not limitations of the invention” (p.4, paragraph 3). 
The Appellant states that “The importance of defining medical grade gas is evidence by the FDA’s action and the Examiner may not disregard that which is well known and understood by those skilled in the art”. The Appellant appears to be changing the definition from what is supported and discussed throughout the Appellant’s Specification to specific requirements set by FDA. Which would inherently be applied in the same manner to the medical gas of Kelman for medical use. Furthermore, the Appellant states that, “The Specification does, however, make a very specific point of explaining the importance of providing medical grade gas of the highest purity in conjunction with the intravascular procedures for which the present invention is intended.” This appears to be incorrect, the Specification only states, “It is a further object of this invention to provide a cartridge for compressed gas which eliminates or at least greatly reduces the formation of mold and the collection of rust and debris therein such that the gas is maintained in a sterile and extremely pure condition for medical use.” This statement does not provide a reason for one of ordinary skill in the art to modify the disclosed definition of ‘medical gas” to one given by the FDA. In the Specification the Appellant is not concerned with the gas being stored within the cartridge but the structure of the cartridge itself as previously noted on page 4, paragraph 3 of the Appellant’s own specification.
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, small pressurized containers (cartridges) that included a foil seal were well known to one of ordinary skill in the art as evident by Phillips et al.. The Appellant further argues that replacing the valve means 12 with a pierceable tip as disclosed by Phillips et al. would take away the ability to control the flow of oxygen. The Examiner agrees; however, this is not what the rejection includes, the valve means is not being replaced for a foil seal as suggested, the container (cartridge) of Kelman is being modified to include a foil seal. It should be noted that the valve means 12 is a separate structure that is not being included in the rejection. 
In response to Appellant’s argument that Phillips et al. is in a different field of endeavor (nonanalogous art), it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of ordinary skill in the art of small pressurized containers would look to other small pressurized containers to help solve any particular problem that was a concern. Kelman and Phillips et al. both teach a small container filled with a pressurized gas. 
II. Claims 8 and 9 are dependent on claim 7 and therefore, the same arguments that have be addressed above.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735   
                                                                                                                                                                                                     /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.